Citation Nr: 0217248	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  99-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to March 27, 1998 
for service connection of hearing loss.

2.  Entitlement to an effective date prior to March 27, 1997 
for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1998, December 1998, and 
March 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO) 
which granted service connection for hearing loss and 
tinnitus and assigned effective dates of March 27, 1998 and 
March 27, 1997, respectively.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  An unappealed rating decision dated February 1981 denied 
service connection for hearing loss.  

3.  The RO received an informal claim for service connection 
for hearing loss and tinnitus on March 27, 1998; a formal 
claim for service connection was received by the RO in April 
1998.

4.  An October 1998 rating decision granted service 
connection for hearing loss and tinnitus, and a March 1999 
rating decision granted an effective date of March 27, 1998 
for hearing loss and an effective date of March 27, 1997 for 
tinnitus.


CONCLUSIONS OF LAW

1. The requirements for an effective date prior to March 27, 
1998 for the grant of service connection for hearing loss 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2002).

2.  The requirements for an effective date prior to March 
27, 1997 for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.105, 3.114, 3.155, 3.156, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO's October 1998 
rating decision granting service connection for hearing loss 
and tinnitus and the March 1999 rating decision granting 
effective dates of March 27, 1998 and March 27, 1997, 
respectively, are incorrect.  More specifically, the veteran 
argues that the March 1999 rating decision, which assigned 
the aforementioned effective dates, is incorrect because he 
is entitled an earlier effective date, that of his discharge 
from service in 1946.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence 
needed to substantiate and complete his claim.  The rating 
decisions, the statement of the case, and the supplemental 
statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to 
the veteran, have notified him of the evidence considered, 
the pertinent laws and regulations, and the reason that his 
claim was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The 
RO also informed the veteran of what the evidence must show 
in order to warrant an earlier effective date and provided a 
detailed explanation of why earlier effective dates were not 
granted.  In addition, the statement of the case and 
supplemental statement of the case included the criteria for 
granting an earlier effective date, as well as other 
regulations pertaining to his claim.  Similarly, letters to 
the veteran, from the RO, notified the veteran as to what 
kind of information was needed from him, and what he could 
do to help his claim.  See Quartuccio v. Principi, 16 Vet. 
App.  183,187 (2002) (requiring VA to notify the veteran of 
what evidence he was required to provide and what evidence 
VA would attempt to obtain).  Accordingly, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded a VA examination and a hearing before the RO.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

The statutory and regulatory guidelines for the 
determination of an effective date of an award of disability 
compensation are set forth in 38 U.S.C.A. § 5110 (West 1991 
& Supp. 2001) and 38 C.F.R. § 3.400 (2002).  Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400.  

The effective date of an award of service connection and 
compensation will be the day following the date of 
separation from service or the date entitlement arose, if 
the claim is received by the VA within one year after 
separation from service; otherwise, the effective date will 
be the date the VA receives the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii). 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 
C.F.R. § 3.114; see also 38 U.S.C.A. § 5110(g).  If a 
claimant requests review of his claim within one year from 
the effective date of a liberalizing regulation, benefits 
may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1).  However, 
if a claimant requests review of his claim more than one 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).  The intent of these provisions was to 
compensate claimants who might have been unaware or less 
diligent in filing a claim for benefits that they were 
otherwise entitled to by enactment of liberalizing 
legislation.  See McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 
1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal 
and informal, for benefits.  In particular, VA is required 
to identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

Historically, the veteran's first claim for service 
connection for hearing loss was received in January 1981 and 
denied in a February 1981 rating decision.  In March 1981, 
the RO notified the veteran of its determination.  The 
letter included a copy of his procedural and appellate 
rights, which stated that the veteran may appeal the 
decision within a year and that any evidence submitted 
thereafter would be considered a new claim.  However, the 
veteran did not file an appeal as to the February 1981 
rating decision and, as such, the rating decision became 
final.  See 38 U.S.C.A. § 7105(c).  

In March 1998, the veteran, through his representative, 
filed an informal claim for service connection for hearing 
loss and tinnitus, received by the RO on March 27, 1998.  
The veteran filed a formal claim for service connection 
April 20, 1998, with evidence attached.  The veteran was 
afforded a VA examination in July 1998.  An October 1998 
rating decision granted the veteran service connection for 
hearing loss, effective April 20, 1998, and for tinnitus, 
effective April 20, 1997.  

Also in October 1998, the veteran filed a notice of 
disagreement with regard to the effective dates assigned for 
his disabilities.  A December 1998 rating decision denied an 
earlier effective date for hearing loss, and the veteran 
filed a notice of disagreement.  In March 1999, a statement 
of the case was issued, which stated that the correct 
effective date for service connection of the veteran's 
hearing loss was March 27, 1998, the date of the veteran's 
informal claim, but no earlier.  A March 1999 rating 
decision granted an effective date of March 27, 1998 for 
service connection of the veteran's hearing loss and an 
effective date of March 27, 1997 for the veteran's tinnitus.  
The veteran perfected his appeal in October 1999, and was 
afforded a hearing before the RO in March 2001.  A 
supplemental statement of the case was issued in March 2001, 
confirming the March 1999 rating decision.

At the hearing, the veteran testified that he was told upon 
his discharge that his service medical records would be sent 
home separately, but that the military lost his records.  He 
explained that he attempted to file a claim for service 
connection for his hearing loss and tinnitus in April 1946, 
but was told that he could not file a claim because they had 
no records for him.   The veteran also testified that his 
records were not located until 1998, and that he did not 
make any attempts to locate his service medical records 
during the interim 52 years.  In addition, the veteran 
stated that he attempted to file a claim for service 
connection in 1998, but was told he could not file a claim 
because it had been more than a year since his discharge.  
He contended that he had been treated unfairly by the VA.

The veteran, in statements submitted to the RO, indicated 
that he had been told that he had hearing loss and tinnitus 
due to acoustic trauma in 1946 and first attempted to file a 
claim for service connection in April 1946, but was told he 
could not file a claim without his service records.  He 
stated that he never received his service medical records, 
which he was told would be sent by the military, and that 
the RO, in 1946, told him his records were lost.  He stated 
that he filed a claim for service connection in 1998, when 
he learned that veterans' misplaced service medical records 
had been found.

Under the pertinent laws and regulations, the RO's March 
1981 rating decision is final.  See 38 U.S.C.A. § 7105(a), 
(b)(1), (c) (West 1991) (a notice of disagreement must be 
filed within one year of mailing the notice of the RO's 
decision, or the RO's determination becomes final).  
Therefore the provisions of 38 C.F.R. § 3.400(q)(1)(ii) are 
applicable. 

The Board finds that the effective date of March 27, 1998 
for the grant of service connection for hearing loss is 
proper.  There is no indication that the veteran 
specifically acted to reopen this previously denied claim 
for service connection of hearing loss after the March 1981 
decision or prior to his most recent claim, filed informally 
on March 27, 1998.  As the effective date in the case of a 
reopened claim is the later of the date entitlement arose or 
the date of the claim, March 27, 1998 is the appropriate 
effective date because that was the date of the receipt of 
the veteran's claim to reopen.

Similarly, there is no evidence that the veteran attempted 
to file a claim prior to January 1981.  The Board has 
carefully reviewed the record and does not find any document 
that could be construed as a claim for service connection 
prior to January 1981.  Thus, the Board is unable to find an 
earlier effective date for service connection for the 
veteran's hearing loss. 

Likewise, the Board finds that the effective date of March 
27, 1997 for service connection for tinnitus is correct.  
While the Board is unclear how the RO determined that the 
veteran was entitled to compensation for the year prior to 
receipt of his claim on the basis of liberalizing 
legislation, the Board nonetheless acknowledges that an 
effective date of March 27, 1997 was granted on this basis.  
However, there is no basis for an effective date prior to 
March 27, 1997.  The intent of 38 C.F.R. § 3.114(a)(3) is to 
afford the veteran an extra year of compensation; there is 
no statutory authority to authorize an effective date prior 
to that time.  Because there was no claim filed prior to 
March 27, 1998, the earliest effective date is one year 
prior to the receipt of his claim for increase, rather than 
from the date of his separation from active duty or the date 
of the liberalizing law.  Therefore, the Board finds that 
the criteria for entitlement to an effective date earlier 
than March 27, 1997 for the award of service connection for 
tinnitus have not been met.  See 38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.114, 3.400.

The Board acknowledges the veteran's allegations that, in 
1946, he came to the VA and was told he could not file a 
claim for service connection for hearing loss and tinnitus 
because his service records were lost.  However, there is no 
evidence to corroborate this allegation.  As discussed 
earlier, the file shows no written claim, formal or 
informal, for service connection for hearing loss until 
January 1981, 35 years after his service, and no claim for 
service connection for tinnitus until the claim received by 
the RO on March 27, 1998, over 52 years after his service.  
Additionally, the veteran did not attempt to reopen his 1981 
claim for service connection for hearing loss until March 
1998.  Most significantly, the evidence of record indicates 
that the veteran's service medical records were in his 
claims file at the time of the RO's April 1946 decision on 
the veteran's claims for service connection of hepatitis, 
jaundice, an appendectomy, and anxiety.  In this regard, the 
Board observes that the RO's letter of notification as to 
the outcome of his March 1946 claims states that the 
veteran's official service records were considered in 
deciding his claim.  In addition, at the veteran's March 
2001 hearing, the veteran testified that he never attempted 
to follow up on his alleged 1946 claim, nor did he attempt 
to locate his service medical records until 1998.  Moreover, 
the Board recognizes the veteran's statements that his 
hearing loss and tinnitus existed since his service, but 
points out that there is no provision for payment of 
benefits from an earlier date based on a disorder's 
existence from a date previous to the veteran's claim.  See 
38 C.F.R. § 3.400(b)(2).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for entitlement to 
earlier effective dates for service connection for hearing 
loss and for tinnitus.



ORDER

The claim of entitlement to an effective date prior to March 
27, 1998 for the grant of service connection for hearing 
loss is denied.

The claim of entitlement to an effective date prior to March 
27, 1997 for the grant of service connection for tinnitus is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

